[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Sept. 16, 2009
                            No. 08-16048                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 92-00425-CR-TWT-1


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

BERNARD CHANDLER,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                          (September 16, 2009)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       Appellant Bernard Chandler, a federal prisoner convicted of crack-cocaine

offenses, appeals the district court’s denial of his motion for reduction of sentence,

filed pursuant to 18 U.S.C. § 3582(c). No reversible error has been shown; we

affirm.

       Chandler’s base offense level was 32 when calculated pursuant to U.S.S.G. §

2D1.1. But Chandler’s sentence was enhanced because he was classified as a

career offender under U.S.S.G. § 4B1.1: he was at least eighteen years old at the

time of the instant drug felony offense; and he had one earlier drug felony

conviction and one earlier conviction for a crime of violence. Because the

statutory maximum sentence for the offense was life, with the career offender

enhancement Chandler’s total offense level was 37, U.S.S.G. § 4B1.1; and

Chandler’s guideline imprisonment range was 360 months to life imprisonment. A

low-end guideline range sentence of 360 months’ imprisonment was imposed.

       Pursuant to 18 U.S.C. § 3582(c)(2), Chandler filed a motion to reduce his

sentence based on a retroactive amendment of the guidelines for crack-cocaine

offenses.1 The district court denied the motion. On appeal, Chandler argues that



       1
        Amendment 706 revised U.S.S.G. § 2D1.1 by reducing by two levels the offense levels
applicable to crack-cocaine offenses. Subject to technical changes effected by Amendment 711,
Amendment 706 was made retroactive as of 3 March 2008 by Amendment 713.

                                              2
he was due a section 3582(c) reduction: his crack-cocaine sentence was based on

the amended guideline even if the sentence imposed was otherwise enhanced.

Chandler also seeks to argue that United States v. Booker, 125 S. Ct. 738 (2005),

requires the guidelines to be applied in an advisory fashion in section 3582(c)(2)

proceedings; and that the Sentencing Commission exceeded its authority when it

limited section 3582(c)(2) reductions to a two-level decrease. None of these

arguments are of merit.

      United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), cert. denied,

McFadden v. United States, 129 S. Ct. 965 (2009), and cert. denied, 129 S. Ct. 1601

(2009), and United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir.), cert.

denied, 129 S. Ct. 2382 (2009), are dispositive of Chandler’s claimed entitlement

to a sentence reduction based on Amendment 706. In Moore, the defendants also

sought the benefit of Amendment 706 but were sentenced as career offenders; we

affirmed that the district court lacked authority under section 3582(c)(2) to grant

the requested sentence reductions:

             Where a retroactively applicable guideline amendment
             reduces a defendant’s base offense level, but does not
             alter the sentencing range upon which his or her sentence
             was based, § 3582(c)(2) does not authorize a reduction in
             sentence. Here, although Amendment 706 would reduce
             the base offense levels applicable to defendants, it would
             not affect their guideline ranges because they were
             sentenced as career offenders under § 4B1.1.

                                          3
Moore, 541 F.3d at 1330. In Melvin, 556 F.3d at 1193, we concluded that United

States v. Booker, 125 S. Ct. 738 (2005), has no application to motions to reduce

sentence under section 3582(c)(2). And Chandler’s argument that the Sentencing

Commission exceeded its authority when it confined the district court’s section

3582 authority also is foreclosed by Melvin, 556 F.3d at 1192 (rejecting argument

that Booker or Kimbrough v. United States, 128 S. Ct. 558 (2007) prohibit

limitations on a judge’s discretion in a section 3582 proceeding). Because

Chandler’s guideline range was not impacted on by Amendment 706's offense

level reduction, the district court was without authority to grant the requested

relief.

          AFFIRMED.




                                           4